Matter of Alonzo R. (Stephanie R.) (2017 NY Slip Op 04909)





Matter of Alonzo R. (Stephanie R.)


2017 NY Slip Op 04909


Decided on June 15, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2017

Tom, J.P., Renwick, Manzanet-Daniels, Kapnick, JJ.


4283A 4283

[*1] In re Alonzo R., A Child Under the Age of Eighteen Years, etc.,
andStephanie R., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Law Office Of Thomas R. Villecco, P.C., Jericho (Thomas R. Villecco of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Elizabeth I. Freedman of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Seymour W. James, Jr. of counsel), attorney for the child.

Order of disposition, Family Court, Bronx County (Sarah P. Cooper, J.), entered on or about April 8, 2016, to the extent it brings up for review a fact-finding order, same court and Judge, entered on or about April 8, 2016, which found that respondent mother had neglected the subject child, unanimously affirmed, without costs. Appeal from the fact-finding order unanimously dismissed, without costs, as subsumed in the appeal from the order of disposition.
A preponderance of the evidence shows that the mother neglected the child by permitting the child to live in the home of a person she had never met and whose full name and address were unknown to her; failing to provide that person with documentation necessary for the child to receive dental treatment; failing to provide the child with financial support; and failing to act after learning that the child was homeless for several months (see Family Ct Act §§ 1012[f][i][A], [B]; 1046[b][i]; Matter of Kimberly F. [Maria F.], 146 AD3d 562 [1st Dept 2017], lv denied __ NY3d __, 2017 NY Slip Op 68601 [2017]; Matter of Joelle T. [Laconia W.], 140 AD3d 513, 513-514 [1st Dept 2016]). The mother's conduct and the testimony of the caseworkers demonstrated her clear intention to abdicate her parental responsibilities, despite her claims of illness and poverty (see Kimberly F., 146 AD3d at 563; Joelle T., 140 AD3d at 514).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 15, 2017
CLERK